Title: Edmund Bacon to Thomas Jefferson, 25 June 1819
From: Bacon, Edmund
To: Jefferson, Thomas


          
            
              Deare Sir.
               June 25th 1819—
            
            in makeing my arraingments to moove the ensueing fall I am under the necessaty of asking you for some advise with respect of my taking such money as will be good at Missouri I find that some people here who aught to be acquainted with the nature  of the differant banks of virginia as well as the banks of some other states appeare to rather think any none of their paper at this time pearfectly shore. this being the case here probably may be more so in the missouri Teritory. the inquirery I wish to make is what sort of money would you think most certain to pass current at that place. perhaps the Kind that would be good or best here may be rejected thare. I Know but little about the nature of such arraingments and tharefore am Obliged to ask information and of course apply to you Knowing that what ever you inform me I can truly rely for. should I meet with any disappointment thare of haveing a money not such Kind as would be receeved by the regester of the Land offic or who ever is thare authorised to recieve pay for public lands would no doubt prove very injurious to me as land is my Object in going thare I have some times thaught that perhaps money might be paid here say at washington and get a check at St. Louis for the same will you be so good as to advise me what you think best and the favour will be rememberd by Your Ob. St.
            
               E: Bacon
            
          
          
            In makeing my arranjements I shall be Obliged to ask your leave to suffer me to put a few horsis in the pasture a few weeks they shall be of no injury to you only that of eating grass and about the first of august I shall set my waggon to work untill I go during that month you can be welcome to the use of my team if you will feed them and find a driver. Davy is a good one.
             the chance of my geting money as proposed is not certain two or three persons say perhaps they will make the arrainjment
          
         